STAKELY, Justice.
G. H. Knox brought this suit against Hugh Bentley and Hugh Britton for damages growing out of an alleged malicious prosecution. The complaint consists of five counts to which demurrers were interposed. The court entered an order overruling the demurrers. From this order the appellants have sought to bring this appeal.
This court is without jurisdiction to entertain an appeal except from a final judgment or decree or unless it be from certain interlocutory orders provided by statute. § 754, Title 7, Code of 1940; Gibbs v. Southern Express Co., 201 Ala. 506, 78 So. 860. And if it be determined that the judgment is not final, it is the duty of the court to dismiss the appeal on its own motion. Wood v. Finney, 207 Ala. 160, 92 So. 264. An order overruling a demurrer to a complaint on the law side of the court is not a final judgment. Box v. Metropolitan Life Ins. Co., 232 Ala. 1, 168 So. 216.
The appeal is dismissed.
LIVINGSTON, €. J., and BROWN and LAWSON, JJ., concur.